Citation Nr: 1703766	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-39 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested by hematuria.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residual left knee injury, status-post anterior cruciate ligament repair with Baker's cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2012 at the Louisville RO; a transcript of that hearing is associated with the claims file.  That Veterans Law Judge has since retired from the Board.  Therefore, via a December 22, 2016, letter, the Veteran was offered the opportunity for a new hearing.  In the letter he was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  Therefore, the Board will consider the issues on appeal.

In March 2013, these issues were last before the Board, at which time they were remanded for further development.

In a May 2015 rating decision, the Agency of Original Jurisdiction (AOJ) adjudicated a claim for entitlement to an evaluation in excess of 10 percent for the left knee disability on appeal.  This issue is on appeal from the March 2010 rating decision.  Accordingly, the rating decision is superfluous. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

When the matter was last before the Board, the issue of entitlement to service connection for disability manifested by hematuria was remanded to afford the Veteran a VA examination and obtain an etiological opinion.  He was afforded an examination in May 2013, which resulted in an assessment of remote chronic microscopic hematuria, with the examiner noting that he was "[n]ot sure of the cause."  In terms of service etiology, the examiner found it less likely than not that the diagnosis was attributable to service, finding that the diagnosis pre-dated service.  He also concluded that the medical records "clearly and unmistakably indicate an onset prior to service" and that October 2012 urinalysis showed a level of hematuria that "did not support a statement of permanent aggravation."

The examination report is returned for clarification.  The examiner stated that hematuria clearly and unmistakably pre-existed service, and that the evidence "did not support a statement of permanent aggravation."  The examiner did not address, as requested by the Board in its remand, whether the evidence clearly and unmistakably showed that the diagnosis was not aggravated by service.  Accordingly, the claim is remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

The Board notes that the May 2013 examiner diagnosed remote chronic microscopic hematuria.  However, the examiner found no cause, and it is unclear to the Board whether the assessment represents no more than a laboratory finding.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  Upon remand, the examiner is asked to address this question.  

In May 2013 and July 2014, the Veteran was afforded VA examinations to address the severity of his service-connected left knee disability.   During the pendency of this appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.

The Board further notes that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-170, 38 C.F.R. § 4.59.

Here, it does not appear the testing conducted on the pertinent VA examinations of the knee disability are completely in accord with these requirements, in that it is unclear if testing for pain on motion was done in active and passive range-of-motion, and in weight-bearing and nonweight-bearing positions.  As such, the examinations are inadequate for resolution of this claims.  Therefore, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2013 VA examination of the Veteran for an addendum.  If the May 2013 VA examiner is not available, the claims file must be available to another appropriate health care provider who will provide the requested opinion.  After a review of the claims file, the  author of the May 2013 VA opinion or other health care provider MUST respond to the following requests and provide a full statement of the basis for the conclusion(s) reached.

1)  Based upon review of the service and post-service medical records, the examiner must identify any hematuria experienced by the Veteran and indicate whether the disorder(s) represent a chronic disability or merely a laboratory finding/anomaly.

2)  If a chronic disability manifested by hematuria is identified/diagnosed, the examiner is asked to address the following questions:

a)  Does the evidence of record clearly and unmistakably show that the Veteran had a disability manifested by hematuria that existed prior to his entry onto active duty?  Attention is invited to the Veteran's entrance examination and history.

b)  If the answer is "yes," does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?  Attention is invited to the examiner's reference to December 27, 2012, VA urinalysis results.

c) If the answer is no, is it at least as likely as not (a 50 percent or greater possibility) any current disability manifested by hematuria is etiologically related to, or had its onset during, the Veteran's period of active military service or within the initial post-service year?

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

All opinions must be accompanied by a complete rationale.  If the May 2013 VA examiner, or other health care provider, is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected left knee disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand should be reviewed in conjunction with this examination.

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible it should be contrasted with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.  Any further testing deemed necessary should also be conducted and the results recorded in detail.

The examiner should, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in the various ways described above.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




